Citation Nr: 1401564	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  13-07 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	David Owens, Agent


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to July 1980 and from November 1985 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah that in relevant part denied the above claim.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

FINDING OF FACT

During the appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to symptoms such as a lack of energy, impaired short-term memory, social isolation, impaired judgment and impulse control, unemployment, and disturbances in mood and motivation; it was not manifested by total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, an intermittent ability to perform activities of daily living, disorientation to time or place or significantly impaired memory.


CONCLUSION OF LAW

The criteria for establishing entitlement to a disability evaluation of 70 percent have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The claim of a higher initial rating for PTSD has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II.  Increased Rating

The Veteran contends that he is entitled to a rating in excess of 50 percent for his service-connected PTSD.  For the reasons that follow, the Board concludes that an increased rating is warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

The Veteran's service-connected PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 442-43.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Although the Veteran's symptomatology is the primary consideration, the veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)). 

GAF scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

In August 2010 through March 2011 VA treatment records, the Veteran reported having an "I don't care attitude," crowd anxiety, being argumentative, being unhappy and intolerant, and having trouble sleeping.  In August 2010, the Veteran was assigned a GAF score of 60.

In April 2011 VA treatment records, the Veteran was noted as being cooperative, groomed and hygienic, calm, alert, and oriented.  He was reported as having coherent and relevant speech, no delusional ideas or hallucination, and had fair insight and judgment, memory and abstraction.

October 2011 Social Security Administration records reflect a statement from the Veteran indicating he did not talk to anyone but his mother and children.  He further stated he did not engage in any social activities.  He reported problems with nightmares, anxiety and depression.  On November 2011, the Veteran stated he was apathetic and lacked energy, but denied suicidal ideation.  

In a December 2010 VA examination, the Veteran reported nightmares and sleep disturbances, typically receiving only 4 hours of sleep per night.  The Veteran stated that every night he checks the door locks three times.  He stated he avoided thoughts, feelings and conversations associated with combat experiences, and failed to enjoy activities he used to enjoy, such as golfing, hunting, or playing with his children.  He noted difficulty having loving feelings towards those he does love, and felt irritable and angry almost every day.  Though the Veteran denied physical violence, he said he became verbally aggressive over trivial matters on a nearly daily basis with his girlfriend and children, and had recently kicked down a door in his home.  

The Veteran states that he has made friends where he lives, but has been fairly socially isolated and frequently declines invitations.  He stated he has been divorced twice, but now has a girlfriend.  The Veteran stated he was upset by his avoidance of closeness with his children and girlfriend.  The Veteran reported being enrolled in school, but unemployed.

The examiner noted the Veteran's affect was "somewhat labile," because Veteran appeared "almost tearful but also nervously laughed through the interview."  The examiner noted the Veteran's mood as mildly depressed.  The examiner concluded the Veteran had moderate impairment with respect to social functioning.  The examiner assigned a GAF score of 65.

In a February 2012 VA examination, the examiner noted occupational and social impairment with reduced reliability and productivity.  The Veteran stated he lived by himself, and saw his two sons on a regular basis.  However, he noted that he sometimes felt that he did not want to be bothered when his sons visited.  He stated that he did have friends, but did not feel close to them.  He stated he routinely declined social invitations.  He reported having a girlfriend with whom he got along, and spent long periods visiting his mother out of state.  The Veteran noted persistent difficulty sleeping, as well as difficulty concentrating.  He also reported experiencing depressed mood, anxiety, mild memory loss, and impaired judgment.  The examiner assigned a GAF score of 55.

In a December 2012 VA examination, the examiner and noted occupation and social impairment with reduced reliability and productivity.  The Veteran reported having a girlfriend of a year, but stated they argue frequently.  He stated he had legal problems related to a protective order filed against him by his ex-girlfriend due to an alleged threat made by the Veteran.  He reported that he frequently stayed at home to avoid crowds, sending his girlfriend on errands instead.  He stated he dropped off and picked up his children from school.  He also reported maintaining a good relationship with his mother, who he helped care for when she had surgery.  The Veteran noted he completed his Bachelors degree with a double major in June 2012.  He was not employed.  The examiner assigned a GAF score of 55.

In his February 2013 VA Form 9, the Veteran stated that he was socially isolated, having no friends and only speaking to his mother occasionally.  He reported checking the doors every night before bed.  He endorsed insomnia, and disorientation to time and place, as well as memory loss for names of close relatives.  He noted persistent delusions, grossly inappropriate behavior such as swearing, and occasional thoughts of suicide.

The evidence of record demonstrates that the Veteran is entitled to an evaluation of 70 percent.  Again, a 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  According to the December 2010 VA examination, the Veteran suffers from insomnia, and has trouble having loving feelings towards people he knows he does love, and engaging in any activities he once enjoyed.  The examiner noted a somewhat labile affect.  According to the December 2012 VA examiner, the Veteran's PTSD was of such severity as to result in reduced reliability and productivity, due to symptomatology such as social isolation, unemployment, and impaired impulse control, including legal troubles arising from a protective order filed by the Veteran's ex-girlfriend due to alleged threats made by the Veteran.  The examiner also assigned a GAF score of 55.  In total, the Board finds the Veteran is entitled to a higher disability evaluation of 70 percent is warranted.
 
The preponderance of the evidence of record demonstrates that the Veteran's PTSD has not resulted in total occupational and social impairment at any time.  The Veteran has maintained a relationship with his mother and his children, and the Veteran completed his Bachelor's degree.  Throughout his treatment records, examiners have noted the Veteran was appropriately groomed and hygienic.  April 2011 VA treatment records report normal speech, no delusional ideas or hallucinations, and fair insight, judgment, memory and abstraction.  A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  Since the preponderance of the evidence of record reflects that the Veteran's PTSD has not resulted in total occupational and social impairment at any time, a 100 percent evaluation is not warranted. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 70 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's PTSD disability is not inadequate.  The Veteran's symptoms, consisting largely of insomnia, social isolation, and disturbances of motivation and mood, and others, are contemplated by the rating criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In an August 2013 rating decision, the Veteran was granted TDIU, effective May 1, 2010 through October 18, 2011, at which time a 100 percent schedular evaluation was assigned.

In conclusion, when resolving all reasonable doubt in favor of the Veteran, the Board finds that an initial disability evaluation of 70 percent is warranted for the Veteran's PTSD.  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are applicable to this aspect of the Veteran's appeal and it is granted. 

ORDER

A disability evaluation of 70 percent for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


